       Case 1:19-cv-10592-LTS-KHP Document 13 Filed 01/15/20 Page 1 of 1

                                     S AMUEL & S TEIN
                                     ATTORNEYS AT LAW

              38 WEST 32ND STREET, SUITE 1110, NEW YORK, NY 10001
PHONE: (212) 563 - 9884 | FAX: (212) 563 - 9870 | WEBSITE: www.samuelandstein.co m



     DAVID STEIN                         January 15, 2020                         ADMITTED IN
     dstein@samuelandstein.com                                               NY, NJ, PA, IL, DC

VIA ECF

Hon. Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 750
New York, NY 10007                                                                01/16/2020


       Re:     Cali v. Librettos on 3rd Inc. d/b/a Libretto’s Pizzeria
               Docket No. 19-cv-10592 (LTS)(KHP)


Dear Magistrate Judge Parker:

        We represent plaintiff Cali in the above-referenced matter and write, pursuant to Your
Honor’s January 14, 2020, Initial Case Management Conference Order, to request an
adjournment sine die of the March 23, 2020, at 10:15 a.m., initial conference, as well as of all
other deadlines and orders in regard thereto. The reason for our request is that defendant
Librettos on 3rd Inc. has failed to interpose an Answer to plaintiff’s Complaint, and, accordingly,
Judge Swain today issued an Order granting us permission to pursue a default judgment against
it. (Dkt. No. 12). We already have obtained a Clerk’s Certificate of Default (Dkt. No. 8), and we
have filed an Affidavit of Service (Dkt. No. 5).

      We thank the Court for its attention to this matter and are available at Your Honor’s
convenience should the Court have any questions regarding the foregoing.

                                             Respectfully submitted,

                                             David Stein




                                        01/16/2020
